Citation Nr: 1550875	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-21 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is associated with the evidentiary record.

This is a paperless appeal located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Atlanta VA Medical Center (VAMC) dated May 2011 to May 2012; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The issue of entitlement to service connection for a right leg disability, to include as secondary to a back disability, has been raised by the record in the August 2015 Travel Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During his August 2015 Travel Board hearing, the Veteran testified that he has been granted disability benefits from the Social Security Administration (SSA) due to his back disability.  See also October 2011 VA examination report.  On remand, the AOJ should obtain the Veteran's SSA records.

The Veteran contends that he injured his back while stationed in Vietnam on temporary duty in November 1967, and that he sought treatment twice for the pain.  See, e.g., August 2015 Travel Board hearing testimony; July 2015 Veteran statement to his senator; July 2012 Veteran statement to his senator; January 2010 notice of disagreement; October 2009 VA examination report; October 2008 Veteran statement; February 2008 claim.  The Veteran contends this injury should be documented in his service treatment records.  See, e.g., July 2015 Veteran statement to senator; August 2010 Veteran statement.  The service treatment records associated with the evidentiary record do not appear to contain any treatment records dated during the Veteran's temporary duty in the Republic of Vietnam, and/or during the last half of 1967.  On remand, the AOJ should make appropriate efforts to obtain any outstanding service treatment records, to include from Phan Rang Air Base in the Republic of Vietnam.

The evidentiary record indicates there are outstanding private treatment records.  Treatment records from the Veteran's private primary care physician, Dr. W.L.K., at West Cobb Medical Center dated May 1998 to January 2007 and August 2007 to November 2008 are of record.  However, the Veteran has indicated he has received treatment from Dr. W.L.K. since 1992, and testified at his August 2015 Board hearing that he currently receives treatment from this physician.  See April 2007 VA Form 21-4142.  In a September 2008 letter regarding the Veteran's care, Dr. W.L.K. indicated he has consulted with an orthopedic physician, Dr. D.  Further, in an August 2015 letter, Dr. M.S. at Pain Solutions Treatment Centers stated the Veteran is under his care for lumbar stenosis.  In a handwritten note on that letter, the Veteran indicated his last spine MRI was performed in May 2015 at Cobb Imaging, and was ordered by Dr. M.S.  An August 2010 work release form from a physician at Pain Solutions has also been submitted by the Veteran, indicating treatment back to at least February 2010.  On remand, the AOJ should make appropriate efforts to obtain all outstanding relevant private treatment records.

Treatment records from the Atlanta VAMC dated January 2007 to August 2007, March 2011, and May 2011 to May 2012 are of record.  On remand, the AOJ should obtain all outstanding relevant VA treatment records.

The Veteran was afforded a VA examination in October 2009.  The VA examiner opined that the Veteran did not have a diagnosis of a thoracolumbar spine disability.  Further, the examiner opined that a current back diagnosis is not related to the Veteran's January 1969 cystectomy or the lumbar anesthesia.  However, the October 2009 VA examiner did not discuss the diagnoses of back disabilities contained in the evidentiary record, to include degenerative arthritis of the thoracolumbar spine, degenerative disc disease, and lumbar stenosis.  See August 2015 Dr. M.S. letter; August 2010 Pain Solutions work release form; November 2008 lumbar spine MRI report; September 2008 Dr. W.L.K. letter; November 2007 VA examination report.  Further, although the October 2009 VA examiner noted the Veteran's report that he injured his back in service in November 1967, the VA examiner did not discuss the Veteran's report, or the other lay evidence of record that the Veteran has consistently experienced back pain since service.  Therefore, the Board finds the October 2009 VA examination report inadequate upon which to base a decision.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current back disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

2. The AOJ should undertake appropriate development to obtain any outstanding service treatment records, to include from the Veteran's temporary duty in the Republic of Vietnam at Phan Rang Air Base, to include regarding his back injury in November 1967.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record.

3. The AOJ should ask the Veteran to identify all of his private treatment related to his back disability.  The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding private treatment records, to include from Pain Solutions Treatment Centers, orthopedic physician Dr. D., and from Dr. W.L.K. at West Cobb Medical Center dated from 1992 to May 1998, from January 2007 to August 2007, and from November 2008 to the present.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

4. For #1 through #3, the AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

5. The AOJ should obtain all outstanding VA treatment records, to include from the Atlanta VAMC dated August 2007 to May 2011, and from May 2012 to the present.  All obtained records should be associated with the evidentiary record.

6. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current back disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all back disabilities which are currently manifested, or which have been manifested at any time since November 2007.

The examiner should specifically address the diagnoses of record of degenerative arthritis of the thoracolumbar spine, degenerative disc disease, and lumbar stenosis.  See August 2015 Dr. M.S. letter; August 2010 Pain Solutions work release form; November 2008 lumbar spine MRI report; September 2008 Dr. W.L.K. letter; November 2007 VA examination report.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current back disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the notations in the Veteran's service treatment records for complaints of back pain throughout 1969, and upon his separation examination in December 1969.

The examiner should also specifically address the Veteran's repeated contentions that he injured his back in November 1967 in Vietnam while loading ordinance.

Finally, the examiner should specifically address the lay evidence of record from the Veteran, his wife, his sister, and former co-workers stating that the Veteran has continually experienced back pain since his active duty service.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

7. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

